Citation Nr: 1742715	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-27 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to December 29, 2014 for right knee arthritis.

2.  Entitlement to a disability rating in excess of 20 percent prior to December 29, 2014 for right knee instability.  

3.  Entitlement to a disability rating in excess of 30 percent from February 1, 2016 for status post total right knee replacement.  


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge of the Board (video conference hearing) in September 2016.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the last VA examination of the Veteran in June 2014, he has continued to claim his right knee symptoms are worse than reported on this examination and have worsened since that time.  See September 2016 video conference hearing.  Therefore, a new VA examination is necessary to adequately determine the current severity of the Veteran's right knee disability and the functional effects of such disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including any outstanding VA medical records.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination of the right knee.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The evaluation of the right knee should consist of all necessary testing including range of motion testing for both knees based on (1) active motion; (2) passive motion; (3) weight-bearing; and (4) non-weight bearing.

The examiner is asked to and comment on the degree of severity and the functional effects of this disability on his activities of daily living and capacity for work.

The examiner should also specifically comment on whether there are chronic residuals of severe painful motion or weakness in the right knee.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

3.  Ensure the examiners' opinions are responsive to the determinative issue of the severity of the right knee at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then, readjudicate the claim in light of this and all other additional evidence.  If the issue is denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


